DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Cohn on 5/5/2022.
IN THE CLAIMS as filed 8/6/2021:
Replace Claim 1 with:
1. A connection element for connecting a first part with a second part of a vehicle pedal, the connection element comprising: 
a rigid central section, 
a first connecting section for connecting the connection element to the first part and a second connecting section for connecting the connection element with the second part, 
wherein the first and second connecting sections are formed at free ends of the central section opposite each other, 
wherein the first connecting section includes four first latching elements forming two pairs of first latching elements, where, when the connection element is in an assembled state, each pair of first latching elements form a latching connection together with a respective first latching element of the first part, 
wherein the second connecting section includes a C-shaped latching bracket configured to receive a second latching element of the second part.
Replace Claim 2 with:
2. The connection element in accordance with Claim 1, wherein each of the four first latching elements are formed on a respective arm.
Replace Claim 3 with:
3. The connection element in accordance with Claim 2, wherein the respective arms, in a disassembled state, are arranged parallel to each other.
Replace Claim 4 with:
4. The connection element in accordance with Claim 3, wherein each pair of first latching elements includes an exterior first latching element and an interior first latching element, wherein the respective arms of the two interior first latching elements are connected with each other to transmit force.
In Claim 5, line 2, replace the limitation “the first latching elements” with --the four first latching elements--.
Replace Claim 6 with:
6. The connection element in accordance with Claim 2, wherein the central section includes a base plate from which the respective arms extend.
Replace Claim 7 with:
7. The connection element in accordance with Claim 2, wherein each pair of first latching elements includes an exterior first latching element and an interior first latching element, wherein the respective arms of the two interior first latching elements are separated from each other such that force is not transmitted therebetween.
Replace Claim 9 with:
9. The connection element in accordance with Claim 8, wherein the four first latching elements are hollow.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1 as amended above.
McIntire (US 2019/0308818) discloses: a connection element (fig 2A) for connecting a first part with a second part, the connection element comprising: a rigid central section (portion between 226 and 209a), a first connecting section (202) for connecting the connection element to the first part and a second connecting section (209a) for connecting the connection element with the second part, wherein the first and second connecting sections are formed at free ends of the central section opposite each other, wherein the first connecting section includes four first latching elements (212/222/212’/222’) forming two pairs of first latching elements. However, McIntire does not disclose: each pair of first latching elements form a latching connection together with a respective first latching element of the first part; wherein the second connecting section includes a C-shaped latching bracket configured to receive a second latching element of the second part. Claim 1 requires both a first part and respective first latching elements of the first part. While McIntire discloses that the pairs of first latching elements receive roller axles, those roller axles are themselves the first part and thus McIntire does not disclose distinct respective first latching elements for the first part. Therefore, McIntire does not disclose the limitations of Claim 1 as amended above, and there is insufficient motivation to provide McIntire with the deficient limitations.
Publicover (US 2016/0310774) discloses: a connection element (fig 1A) for connecting a first part (4003) with a second part (4001), the connection element comprising: a rigid central section (102), a first connecting section (portion including 103) for connecting the connection element to the first part and a second connecting section (104) for connecting the connection element with the second part, wherein the first and second connecting sections are formed at free ends of the central section opposite each other, wherein the first connecting section includes four first latching elements (figs 1A-1B) forming two pairs of first latching elements. However, Publicover does not disclose: wherein the second connecting section includes a C-shaped latching bracket configured to receive a second latching element of the second part. Therefore, Publicover does not disclose the limitations of Claim 1 as amended above, and there is insufficient motivation to provide Publicover with the deficient limitations.
Meyer (FR 2900206) discloses: a connection element (fig 1, 3) for connecting a first part with a second part, the connection element comprising: a rigid section (17/18), a first connecting section (24) for connecting the connection element to the first part (1) and a second connecting section (27/27’) for connecting the connection element with the second part (5), wherein the first and second connecting sections are formed at free ends of the rigid section opposite each other, wherein the first connecting section includes four first latching elements (fig 1) forming two pairs of first latching elements. However, Meyer does not disclose that the rigid section (17/18) is a central section as required by Claim 1 as Meyer discloses the rigid section (17/18) at an end of the connection element. Elements (31/32) could be interpreted as a rigid central section, however, then the first and second connecting sections would not be disposed at opposite free ends, as required by Claim 1. Elements (37/38/37’/38’) could be interpreted as the four first latching elements, however, elements (37/38/37’/38’) do not receive corresponding respective first latching elements of the first part. Furthermore, Meyer does not disclose that the second connecting section includes a C-shaped latching bracket configured to receive a second latching element of the second part. Therefore, Meyer does not read on the limitations of Claim 1, and there is insufficient motivation to provide Meyer with the deficient limitations.
The IDS refers to Albert (FR 30655010) as Albert discloses: a connection element (9) for connecting a first part (7) with a second part (11), the connection element comprising: a rigid central section, a first connecting section (portion including 22/24) for connecting the connection element to the first part and a second connecting section (portion including 14/16) for connecting the connection element with the second part, wherein the first and second connecting sections are formed at free ends of the central section opposite each other, wherein the first connecting section includes four first latching elements (fig 7) forming two pairs of first latching elements. However, Albert does not disclose: that the four first latching elements form pairs that receive respective first latching elements of the first part; wherein the second connecting section includes a C-shaped latching bracket configured to receive a second latching element of the second part. Therefore, Albert does not disclose the limitations of Claim 1 as amended above, and there is insufficient motivation to provide Albert with the deficient limitations
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656